DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("Zhang" US 20190174149), and further in view of Chang (“Chang” US 10187666).

Regarding claim 1, Zhang teaches A computer-implemented method for providing over a network a video content item comprising video data for a plurality of camera angles, the method comprising: 
determining a network parameter for the network; [Zhang – Para 0145, 0133: teaches monitoring factors that include environmental conditions, traffic load, quality of service (QoS), etc.]
causing to be provided, to each of the plurality of devices, video data for the one or more of the plurality of camera angles.  [Zhang – Para 0281, 0167, Fig. 14, 10, 11: teaches video captured being provided to a viewing end (1030, 1130) with user devices (1032, 1132) for the one or more of the plurality of viewpoints being broadcasted]
Zhang teaches a plurality of devices, does not explicitly teach determining the number of devices in the network; 
identifying, using processing circuitry remote from the plurality devices, one or more of the plurality of camera angles for which to provide video data using the network based at least in part on the network parameter and the number of the plurality of devices in the network; and 

However, Chang teaches determining the number of the viewer devices in the network; [Chang – (C11,L11-28), (C9,L54-C10,L22): teaches server may store broadcast metadata which includes total quantity of viewers. (C6, L3-22): teaches a plurality of viewers over a network 150, (C9, L46-49): teaches the targeted viewer may join via a computing device with the interactive streaming application 132 installed] 
identifying, using processing circuitry remote from the plurality devices, one or more of the plurality of camera angles for which to provide video data using the network based at least in part on the network parameter and the number of the plurality of viewer devices in the network; and [Chang – (C1, L45-60), (C20, L30-62), (C16,L45-C17,L2): teaches The source manager may be configured to select the camera of the mobile computing device or the camera of the external device based on an amount of engagements with the live feed media stream by the plurality of viewing devices.  (C8, L11-44): teaches engagement may include viewer join notifications.  (C16, L30-C17, L2), (C17, L21-C18,10), fig. 1, 2: teaches the broadcaster may operate the interactive streaming application 132 to enable one or more of the external devices.  The interactive streaming application may select another audio/video source when the currently broadcasted media stream drops below a video quality level] 
Zhang and Chang are analogous in the art because they are from the same field of video broadcasting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Chang to the determination of the number of viewers for the reasons of improving viewer experience with video quality by changing the camera source based upon the measured video quality level falling below a quality threshold (C18, L5-10).

  
Regarding claim 2, Zhang and Chang teaches the method of claim 1, wherein determining the network parameter for the network comprises determining at least one of a network bandwidth, a number of users on the network, or a maximum download speed. [Zhang – Para 0146, 0136: teaches considering QoS requirements with regards to bandwidth, delay, delay jitter, packet loss rate or the like]

Regarding claim 4, Zhang and Chang and teaches the method of claim 1, wherein identifying one or more of the plurality of camera angles for which to provide video data is further based on a user indication of a camera angle of the plurality of camera angles. [Chang – (C5, L62-65): teaches the user may operate the interactive streaming application to select between the multiple sources while the event is occurring—which can provide multiple view points or angles to the captured event]

Regarding claim 5, Zhang and Chang teaches the method of claim 4, wherein the user indication of the camera angle corresponds to a change of an orientation of a device of the plurality of devices. [Zhang – Para 0288, Fig. 14: teaches the user may be permitted to control the POV by adjusting an orientation and/or magnification] 

Regarding claim 7, Zhang and Chang teach the method of claim 1, wherein causing to be provided, to a device of the plurality of devices, the video data for the one or more of the plurality of camera angles comprises communicating, to the device, one or more of a plurality of video data addresses corresponding to the one or more of the plurality of camera angles. [Zhang – Para 0142: teaches the control may further transmit information relating to each channel address and channel id to the respective UAV at the broadcasting end]

Regarding claim 8, Zhang and Chang teach the method of claim 7, further comprising providing an authorization to the device to access the one or more of the plurality of video data addresses. [Zhang – Para 0235: teaches determining whether a user is authorized to operate the UAV, the user identifier and the UAV identifier may be considered]

Regarding System claims 9-10, 12, 13, 15, and 16, claim(s) 9-10, 12, 13, 15, and 16 recite(s) limitations that is/are similar in scope to the limitations recited in claims 1, 2, 4, 5, 7, and 8. Therefore, claim(s) 9-10, 12, 13, 15, and 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, 4, 5, 7, and 8.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Chang as applied to claim 1 above, and further in view of Blazer et al. ("Blazer" US 20190149731).

Regarding claim 3, Zhang and Chang do not explicitly teach claim 3.  However, Blazer teaches the method of claim 1, wherein identifying the one or more of the plurality of camera angles for which to provide video data is further based on a predefined distribution of camera angles between 0 and 360. [Blazer – Para 0040, Fig. 1: teaches tethering to a 360 degree source camera from a plurality of 360 degree source cameras based on one or more factors]
Zhang, Chang, and Blazer are analogous in the art because they are from the same field of video streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Chang’s camera identification in view of Blazer to degree of angle for the reasons of improving user experience by providing a highly immersive 360 degree video of live events through streaming [Para 0004].

Regarding System claims 11, claim(s) 11 recite(s) limitations that is/are similar in scope to the limitations recited in claims 3. Therefore, claim(s) 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Chang as applied to claim 4 above, and further in view of Rahman (“Rahman” US 20090116379).

Regarding claim 6, Zhang and Chang teaches the method of claim 4, further comprising video data corresponding to the camera angle of the plurality of camera angles [Zhang – Para 0281, 0167, Fig. 14, 10, 11: teaches video captured being provided to a viewing end (1030, 1130) with user devices (1032, 1132) for the one or more of the plurality of viewpoints being broadcasted]
Zhang and Chang teach video data corresponding to the camera angle of the plurality of camera angles, but does not explicitly teach providing a notification, to a device of the plurality of devices, indicating that the network will not adequately support the video data

However, Rahman teaches providing a notification [i.e. insufficient bandwidth notification], to a device [i.e. multimedia receiver] of the plurality of devices, indicating that the network will not adequately support the video data [i.e. multimedia channel] [Rahman – Para 0015, 0028, Fig. 1-9: teaches if the available bandwidth of the network connection does not meet, or is inconsistent with, the bandwidth requirements of the selected channel, the service provider transmits an insufficient bandwidth notification to the multimedia receiver located at the viewer's premises.  ] 
Zhang, Chang, and Rahman are analogous in the art because they are from the same field of multimedia [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, and Chang’s video data in view of Rahman to bandwidth notifications for the reasons of improving user experience by giving the user options to terminate provision of the channel to make additional bandwidth available in response to the notification of insufficient bandwidth [Para 0015]. 


Regarding system claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426